DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicants’ argument/Remarks made in amendment in which the following is noted: claim 1 is amended and the rejection of the claims traversed. Claims 1 – 11 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 November 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al; (Patent number: US 9, 229, 253 B2), hereafter Schwartz.

Regarding claim 1:
	Schwartz discloses a light control sheet having opposing first and second major faces, the first and second major faces being substantially parallel to one another and connected by a perimeter edge (Schwartz Figure 4 40 illustrates a privacy film which has major faces defined by electrodes 41, 42 that are parallel and connected by an edge as illustrated in Figure 9), and the light control sheet having an internal array of disruptive optical interfaces (the privacy film 40 as illustrated in Figure 4 of Schwartz  includes a structure layer 43 which includes an array of ribs and channels; Col 4 lines 30 – 43), wherein each disruptive optical interface is generally planar, extends along a longitudinal axis that is parallel to the opposing first and second major faces from a first location on the perimeter edge to an opposite location on the perimeter edge (see cross section in Figure 1B illustrating each channel extending in parallel from edge to edge), and extends along a transmission axis from the first major face to the second major face (see cross-section in figure 4 showing each channel extending in the direction between 41 and 42), wherein the longitudinal axis is parallel to the longitudinal axis of other disruptive optical interfaces (see Figure 1B and Figure 4 showing that each channel is parallel and separated by a space as illustrated in Figure 3), and the transmission axis is not perpendicular to the first and second major faces of the light control sheet (see Figure 4 showing each channel with an angled sides or walls), and the light control sheet is light transmissive such that an image incident to one of the major faces is visible from the other major faces within a field of view which is perpendicular to the major faces by when the image is obscured outside the field of view (Schwartz Figure 8 shows that an image is viewable in the share mode and obscured in the privacy mode, as illustrated; see also Figure 3 illustrating viewing angle).

Regarding claim 2:
	Schwartz discloses the light control sheet of claim 1 wherein the sheet comprises an array of a plurality of optical elements, wherein the optical elements: (1) have an elongate form with opposing first and second based sides and two opposing lateral sides (Schwartz Figure 4 each channel 45 is has opposing base sides corresponding to a top and bottom of the channel and has angled sides defined by 46a and 46b), each lateral side connecting the first base and the second base side of the optical element and each lateral side defining a disruptive optical interface (Schwartz Figure 4 shows each side of the channel defined by the sides 46a and 46b are connected to the top and bottom portions of the channel 45); (2) are light transmissive between the first base side and the second base side (see Schwartz Figures 2 and 4 – the channel 45 are transmissive when the channel is in the share mode); (3) are disposed substantially parallel arrangement to one another within the array such that adjacent optical elements are spaced apart from adjacent optical elements by a separation gap having opposing first and second base sides and two opposing lateral sides, each lateral side connected the first base side and the second base side of the separation gap (see Schwartz Figures 1B, 3 and 4 illustrating each channel is arranged in parallel and are separated by a width “W” as illustrated in figure 3. The width “W” is defined between the walls of the channel).

Regarding claim 3:
	Schwartz discloses the light control sheet of claim 2 wherein the optical elements are of substantially uniform size and shape (see channels illustrated in Figure 4).

Regarding claim 4:
	Schwartz discloses the light control sheet of claim 2 wherein the separation gaps are of substantially uniform size and shape (see channels illustrated in Figure 4 and width “W” in Figure 3).

Regarding claim 5:
	Schwartz discloses the light control sheet of claim 2 wherein the spacing between adjacent optical elements is uniform (see channels illustrated in Figure 4 and width “W” in Figure 3).

Regarding claim 6:
	Schwartz discloses the light control sheet of claim 2 further comprising a base member having first and second major sides (Schwartz Figure 9 optically clear adhesive corresponds to base member), wherein the array of optical elements is disposed on the first major side of the base member (Schwartz Figure 9 – switchable privacy film disposed on 55) wherein the first base sides of the optical element are optically coupled the base member (Schwartz Figure 9 – the base sides are optically coupled since light passes through the adhesive 55 and through the privacy film 20) . 

Regarding claim 7:
	Schwartz discloses the light control sheet of claim 2 wherein the base member and the array of optical elements are integrally formed (see cross-section in Figure 9 of Schwartz).

Regarding claim 8:
	Schwartz discloses the light control sheet of claim 2 wherein the array of optical elements is in substantially planar configuration (see Figure 4 showing channels arranged in a planar shape along the cross-section).

Regarding claim 9:
	Schwartz discloses a privacy film comprising light control sheet 1 (Schwartz Figure 4 40 is a privacy film).

Regarding claim 11:
	Schwartz discloses a device having a display and comprising a light control sheet of claim 1 on the display (see Schwartz Figure 9 illustrating display with 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Lee et al; (Patent number: US 10, 019, 052 B2), hereafter Lee.

Regarding claim 10:
	Schwartz does not disclose the light control sheet of claim 1 wound into roll form.
	However, Lee discloses a flexible display apparatus and method for providing UI therefore.  More specifically, Lee discloses a flexible display which may be wound into roll form as illustrated in Figure 6a- 6c (see also Figure 24).
	It would have been obvious to modify the display of Schwartz (see Figure 9) to include a flexible display apparatus. Those skilled in the art would appreciate roll the display device suitable manner, thereby allowing the user to interact with the display device more manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623